160 Ga. App. 59 (1981)
286 S.E.2d 41
REECE et al.
v.
THE STATE.
62257.
Court of Appeals of Georgia.
Decided September 8, 1981.
Rehearing Denied October 15, 1981.
William G. Posey, for appellants.
William A. Foster III, District Attorney, Frank C. Winn, Assistant District Attorney, for appellee.
QUILLIAN, Chief Judge.
The defendants appeal their conviction for the sale of methaqualone, a Schedule II drug. See Georgia Controlled Substances Act, Code Ann. § 79A-807 (e) (1) (Ga. L. 1974, pp. 221, 235; as amended through 1980, pp. 1746, 1752). Two errors are enumerated: 1) "the trial court erred in refusing to allow the counsel for Appellants to examine the document used by the police officer to refresh his memory"; 2) "the trial court erred in the Poll of the jury, and refused to ask if the verdict was still the verdict of the jury." Held:
1. During cross-examination, counsel for the defendants was not entitled to examine the document utilized by the state's witness to refresh his memory. McEachin v. State, 245 Ga. 606 (5) (266 SE2d 210). Accord, Smith v. Smith, 222 Ga. 313, 315 (149 SE2d 683); Shouse v. State, 231 Ga. 716, 718 (203 SE2d 537); Jackson v. State, 242 Ga. 692 (251 SE2d 282).
2. The trial judge's poll of the jury was in substantial compliance with the requirements set forth in such cases as Wilson v. State, 93 Ga. App. 375 (2) (91 SE2d 854), and Burnett v. State, 240 Ga. 681, 688 (11) (242 SE2d 79).
Judgment affirmed. McMurray, P. J., and Pope, J., concur.